NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1-2 have been amended and claims 10-20 have been canceled as requested in the amendment filed August 16, 2022.  Following the amendment, claims 1-9 are pending in the present application.
	Any objection or rejection of record pertaining to any of canceled claims 10-20 is rendered moot by applicant’s amendment.

Terminal Disclaimer
The terminal disclaimer filed on September 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,081,625 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the non-statutory double patenting rejection over the claims of this patent has been overcome.

Conclusion
Claims 1-9 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonably suggest the O-GlcNAcase (OGA) inhibitor compound of the present claims, nor its use in the treatment of a patient suffering from a tauopathy.  The claims as written with respect to the claimed anti-Tau antibody also require all six CDR sequences, heavy chain variable region (HCVF) and light chain variable region (LCVR) sequence pairs, and/or full-length heavy chain (HC) and light chain (LC) sequence pairs to be present.  The anti-tau antibodies as claimed are useful and can be made in the absence of undue experimentation. The specification provides adequate written description of the claimed antibodies.

One of ordinary skill in the art using the guidance provided in the present specification could have reasonably practiced the presently claimed therapeutic method of administering the OGA inhibitor compound, either alone or in combination with the claimed anti-tau antibody, for the treatment of a disease characterized by aberrant tau aggregation (i.e., a tauopathy) without undue experimentation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649